Examiner’s Amendment
This action is responsive to the following communication: Amendment filed on 12/02/2021.  
The Amendment filed on 12/02/2021 is entered. 
Claims 1-20 are pending.  
Authorization for this examiner's amendment was given in an email by Ms. Monica J. LasKos on Dec. 16 2021.

Please Amend:
1. (Currently amended) Apparatus comprising: 
at least one processor; and
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
cause rendering of mediated reality content to a user, wherein the mediated reality content comprises virtual visual content rendered on a display of a hovering drone and virtual aural content;
determine a real location of the user in real space; and
cause dynamic adjustment of a real location of the hovering drone, relative to the determined real location of the user, based at least in part on at 
the virtual aural content, or
a comparative importance of the virtual visual content and the virtual aural content, wherein the comparative importance is defined with at least one of: metadata associated with the virtual visual content and the virtual aural content, or a user selection associated with at least one of the virtual visual content or the virtual aural content.
2. (Original) The apparatus of claim 1, where the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to 
determine a real point of view of the user; and 
dynamically adjust the real location of the hovering drone based at least in part on the determined real point of view of the user.
3. (Original) The apparatus of claim 1, wherein the real location of the hovering drone is dynamically adjusted based at least in part on the virtual visual content rendered, to the user, on the display of the hovering drone.
4. (Previously presented) The apparatus of claim 3, wherein the real location of the hovering drone is dynamically adjusted, comprising reducing a distance between the real location of the hovering drone and the real location of the user based at least in part on the user approaching an interactive virtual visual object provided with the virtual visual content.
5. (Previously presented) The apparatus of claim 4, wherein the hovering drone is configured to detect touch input from the user and/or non-touch gesture input from the user, and reducing the distance between the real location of the hovering drone and the real location of the user is configured to at least one of: 
enable the touch input and/or the non-touch gesture input from the user to be detected or 
improve an accuracy of detection of the touch input and/or the non-touch gesture input from the user.
6. (Previously presented) The apparatus of claim 1, wherein the real location of the hovering drone is dynamically adjusted based at least in part on the virtual aural content rendered to the user.
7. (Previously presented) The apparatus of claim 1, wherein the at least one characteristic of the mediated reality content depends on the comparative importance of the virtual visual content and the virtual aural content.
8. (Previously presented) The apparatus of claim 7, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause a distance between the real location of the hovering drone and the real location of the user to be increased to a predefined maximum distance, based at least in part on a determination that the virtual aural content is more important than the virtual visual content in a given portion of the mediated reality content.
9. (Previously presented) The apparatus of claim 6, wherein the at least one memory and the computer program are code configured to, with the at least one processor, cause the apparatus to adjust gain of the virtual aural content based at least in part on a distance between the real location of the user and the real location of the hovering drone.
10. (Previously presented) The apparatus of claim 7, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause a distance between the real location of the hovering drone and the real location of the user to be reduced, based at least in part on a determination that the virtual visual content is more important than the virtual aural content in a given portion of the mediated reality content.
11. (Previously presented) The apparatus of claim 10, wherein the hovering drone is configured to detect touch input from the user and/or non-touch gesture input from the user, and reducing the distance between the real location of the hovering drone and the real location of the user is configured to at least one of: 
enable the touch input and/or the non-touch gesture input from the user to be detected or 
improve an accuracy of detection of the touch input and/or the non-touch gesture input from the user.
12. (Currently amended) A method, comprising:
causing rendering of mediated reality content to a user, wherein the mediated reality content comprises virtual visual content rendered on a display of a hovering drone and virtual aural content;
determining a real location of the user in real space; and
causing dynamic adjustment of a real location of the hovering drone, relative to the determined real location of the user, based at least in part on at least one characteristic of the mediated reality content rendered to the user, wherein one or more characteristics of the at least one characteristic are based, at least partially, on at least one of: 
the virtual aural content, or
a comparative importance of the virtual visual content and the virtual aural content, wherein the comparative importance is defined with at least one of: metadata associated with the virtual visual content and the virtual aural content, or a user selection associated with at least one of the virtual visual content or the virtual aural content.
13. (Original) The method of claim 12, further comprising: 
determining a real point of view of the user; and 
causing dynamically adjustment of the real location of the hovering drone based at least in part on the determined real point of view of the user.
14. (Original) The method of claim 12, wherein the real location of the hovering drone is dynamically adjusted based at least in part on the virtual visual content rendered, to the user, on the display of the hovering drone.
15. (Currently amended) A non-transitory program storage device readable with a machine, tangibly embodying computer program instructions that, when performed with one or more processors, cause the one or more processors to perform at least:
causing rendering of mediated reality content to a user, wherein the mediated reality content comprises virtual visual content rendered on a display of a hovering drone and virtual aural content;
determining a real location of the user in real space; and
causing dynamic adjustment of a real location of the hovering drone, relative to the determined real location of the user, based at least in part on at least one characteristic of the mediated reality content rendered to the user, wherein one or more characteristics of the at least one characteristic are based, at least partially, on at least one of: 
the virtual aural content, or
a comparative importance of the virtual visual content and the virtual aural content, wherein the comparative importance is defined with at least one of: metadata associated with the virtual visual content and the virtual aural content, or a user selection associated with at least one of the virtual visual content or the virtual aural content.
16. (Previously presented) The non-transitory program storage device of claim 15, wherein the computer program instructions, when performed with the one or more processors, cause the one or more processors to perform at least: 
causing determination of a real point of view of the user; and 
causing dynamic adjustment of the real location of the hovering drone based at least in part on the determined real point of view of the user.
17. (Previously presented) The non-transitory program storage device of claim 15, wherein the real location of the hovering drone is dynamically adjusted based at least in part on the virtual visual content rendered, to the user, on the display of the hovering drone.
18. (Previously presented) The non-transitory program storage device of claim 15, wherein the computer program instructions, when performed with the one or more processors, cause the one or more processors to perform at least:
cause a distance between the real location of the hovering drone and the real location of the user to be increased to a predefined maximum distance, based at least in part on a determination that the virtual aural content is more important than the virtual visual content in a given portion of the mediated reality content.
19. (Previously presented) The method of claim 12, further comprising:
causing a distance between the real location of the hovering drone and the real location of the user to be increased to a predefined maximum distance, based at least in part on a determination that the virtual aural content is more important than the virtual visual content in a given portion of the mediated reality content.
20. (Previously presented) The apparatus of claim 1, wherein the dynamic adjustment of the real location of the hovering drone is configured to determine a virtual field of view of the virtual visual content rendered on the display of the hovering drone.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:

cause rendering of mediated reality content to a user, wherein the mediated reality content comprises virtual visual content rendered on a display of a hovering drone and virtual aural content;
determine a real location of the user in real space; and
cause dynamic adjustment of a real location of the hovering drone, relative to the determined real location of the user, based at least in part on at least one characteristic of the mediated reality content rendered to the user, wherein one or more characteristics of the at least one characteristic are based, at least partially, on at least one of: the virtual aural content, or a comparative importance of the virtual visual content and the virtual aural content, wherein the comparative importance is defined with at least one of: metadata associated with the virtual visual content and the virtual aural content, or a user selection associated with at least one of the virtual visual content or the virtual aural content.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179